In The
                             Court of Appeals
                    Seventh District of Texas at Amarillo

                                  No. 07-14-00056-CV


                     BOND RESTORATION, INC., APPELLANT

                                           V.

                           READY CABLE, INC., APPELLEE

                      On Appeal from the County Court at Law No. 3
                                  Tarrant County, Texas
             Trial Court No. 2012-005498-3, Honorable Mike Hrabal, Presiding

                                    April 16, 2015

                                      OPINION
                 Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.

      Bond Restoration, Inc. (Bond) appeals from a final judgment awarding Ready

Cable, Inc. (Ready) damages related to the cost of materials purportedly used in a

public works project. The two issues before us involve whether Ready proved that the

materials were delivered to or used by Bond and whether the trial court’s award of

consequential damages comported with Chapter 2253 of the Government Code (that is,

the McGregor Act). We reverse.
      Background

      In 2012 and 2013, E. P. Reyes & Sons purchased supplies from Ready

purportedly for use in a street improvement project undertaken by the City of Houston.

Bond allegedly was the prime contractor for the project. Reyes did not pay for the

materials.   This resulted in Ready requesting from Bond information regarding the

payment bond securing payment for the project. Bond did not respond. Thereafter,

Ready sought similar information from the City of Houston. The latter answered by

informing Ready that it was “unable to identify the City of Houston project or vendor”

and to furnish “more information, including the complete City of Houston project

name and project number.” (Emphasis in original). Ready had no project name or

number.

      Eventually, the deadline to submit a claim against the bond, if any, lapsed. So,

Ready sued Reyes for breach of contract and Bond under § 2253.024 of the Texas

Government Code “for failure to provide bond information as required by” that statute.

A default judgment was entered against Reyes for the sum due Ready.                 After

conducting a bench trial, the trial court entered judgment against Bond for consequential

damages or an amount equal to the unpaid invoices that would have been paid had

Bond timely provided the requisite bond information.

      The McGregor Act or Texas Government Code § 2253.001 et seq.

      Before addressing the issues before us, we briefly mention the provisions of the

McGregor Act (the Act) relevant here. The first is § 2253.024. It states:

      (a) A prime contractor, on the written request of a person who provides
      public work labor or material . . . shall provide to the person




                                            2
              (1) the name and last known address of the governmental
              entity with whom the prime contractor contracted for the
              public work;

              (2) a copy of the payment and performance bonds for the
              public work, including bonds furnished by or to the prime
              contractor; and

              (3) the name of the surety issuing the payment bond and
              the performance bond and the toll-free telephone number
              maintained by the Texas Department of Insurance under
              Subchapter B, Chapter 521, Insurance Code, for obtaining
              information concerning licensed insurance companies.


TEX. GOV’T CODE ANN. § 2253.024(a)(1), (2), & (3) (West 2008). “Public work material”

is defined as “material used, or ordered and delivered for use, directly to carry out a

public work; [or] . . . specially fabricated material; [or] . . . reasonable rental and actual

running repair costs for construction equipment used, or reasonably required and

delivered for use, directly to carry out work at the project site; or . . . power, water, fuel,

and lubricants used, or ordered and delivered for use, directly to carry out a public

work.” Id. § 2253.001(6). In turn, “public work labor" is “labor used directly to carry out

a public work.” Id. § 2253.001(5).

       Next, the statutory obligation imposed on a prime contractor under the Act to

secure a payment bond arises when the contract between the prime contractor and

municipality exceeds $50,000. Id. § 2253.021(a)(2)(B) (West Supp. 2014). Per statute,

the payment bond is “solely for the protection and use of payment bond beneficiaries

who have a direct contractual relationship with the prime contractor or a subcontractor

to supply public work labor or material . . . .” Id. § 2253.021(c)(1).              Finally, a

subcontractor is “a person, firm, or corporation that provides public work labor or

material to fulfill an obligation to a prime contractor or to a subcontractor for the


                                              3
performance and installation of any of the work required by a public work contract.” Id.

§ 2253.001(9).

       Application of § 2253.001 et seq.

       We address Bond’s initial contention. Through it, the company posits that “actual

proof of delivery at the project site or consumption of the materials in the work is

required for a material supplier to be entitled to establish a valid bond claim on a public

works project,” and that “proof of neither exists.” In other words, Bond argues that the

evidence is legally insufficient to satisfy an element of Ready’s claim, that element being

the provision of material used or ordered and delivered for use in a public work.

       As explained in Ford Motor Co. v. Castillo, 444 S.W.3d 616 (Tex. 2014), a legal

insufficiency challenge will be upheld if the record illustrates either 1) a complete

absence of a vital fact, 2) the court is barred by rules of law or of evidence from giving

weight to the only evidence offered to prove a vital fact, 3) the evidence offered to prove

a vital fact is no more than a mere scintilla, or 4) the evidence conclusively establishes

the opposite of the vital fact. Id. at 620. Furthermore, we view the evidence in the light

most favorable to the verdict and assume that the fact finder made all inferences in

favor of its decision if reasonable minds could. Id. at 620-21. In viewing circumstantial

evidence favoring the decision, we must “‘view each piece of circumstantial evidence,

not in isolation, but in light of all the known circumstances,’” id., quoting City of Keller v.

Wilson, 168 S.W.3d 802 (Tex. 2005), and when that evidence “is equally consistent with

either of two facts, then neither fact may be inferred.” Id. However, if not so “equally

consistent with either of two facts, and the inference drawn by the jury is within the

‘zone of reasonable disagreement,’ a reviewing court cannot substitute its judgment for



                                              4
that of the trier-of-fact.” Id. at 621, quoting City of Keller v. Wilson, 168 S.W.3d 802

(Tex. 2005). With this said, we turn to the record before us.

      Bond cites us to authority holding that the claimant in a public works project must

show that “the materials furnished were actually used on the job . . . and that same were

consumed or wholly depreciated in the process of the construction work.” John F.

Buckner & Sons v. Arkansas Fuel Oil Corp., 301 S.W.2d 325, 327 (Tex. Civ. App.—

Waco 1957, no writ); accord Sheldon Pollack Corp v. Pioneer Concrete of Texas. Inc.,

765 S.W.2d 843, 846 (Tex. App.—Dallas 1989, writ denied) (noting the same); National

Surety Corp. v. Dabney, 282 S.W.2d 70, 74 (Tex. Civ. App.—Waco 1955, no writ)

(stating the same).    Yet, none of the cases cited deal with § 2253.001 of the

Government Code.

      Moreover, the plain language of the statute contradicts the notion that the

materials provided must actually be consumed in the project. As previously mentioned,

§ 2253.001(6) of the statute defines “public work material.” In so defining it, the

legislature utilized phrases such as “material used” and material “ordered and delivered

for use,” see TEX. GOV’T CODE ANN. § 2253.001(6)(A) (West 2008), and construction

equipment “used, or reasonably required and delivered for use . . . .”            See id.

§ 2253.001(6)(C). While the word “used” comports with Bond’s argument, the passage

“delivered for use” does not. Logically, items “delivered for use” need not be used.

That is, the phrase “delivered for use” says nothing about actual use in the project, just

delivery, and the purpose for delivery. And, because we must afford meaning and affect

to all the verbiage in a statute, Jaster v. Comet II Constr., Inc., 438 S.W.3d 556, 562

(Tex. 2014), “delivered for use” simply cannot be construed to mean “used,” as Bond



                                            5
would have us conclude. So, Ready was not obligated to prove that the materials sold

to Reyes were actually used in the public works project. Yet, this does not end our task.

       It appears that Bond also argues that the record “lacks sufficient evidence to

establish actual proof of delivery at the project site.” It is true that Ready’s sole witness

admitted that the materials were not delivered to Bond or its construction site. Instead,

the evidence established that Reyes picked them up at Ready’s facility, and that

suffices to prove delivery. This is so for several reasons. First, the statute says nothing

about delivery “at the project site,” and we lack authority to rewrite a statute to include

matter omitted by the legislature. See Stockton v. Offenbach, 336 S.W.3d 610, 619

(Tex. 2011).

       Second, the statute must be accorded a comprehensive and liberal construction

due to its remedial nature. United Fire & Cas. Co. v. Boring & Tunneling Co. of Am.,

321 S.W.3d 24, 28 (Tex. App.—Houston [1st Dist.] 2010, pet. denied); Suretec Ins. Co.

v. Myrex Indus., 232 S.W.3d 811, 816 (Tex. App.—Beaumont 2007, pet. denied). To

read into the ambit of “delivery” the requirement that delivery be made at the project site

is to avoid the liberal construction we must afford the proviso. That is, requiring delivery

at the project site would mean that the prime contractor could not personally collect the

material from the supplier, and that seems to be a rather ridiculous restriction.

Furthermore, the plain meaning of the word “delivered” connotes an act involving the

bringing or handing over of something, see Merriam-Webster’s Collegiate Dictionary

330 (11th ed. 2003), but not who performs that act or the location at which it occurs.

And, it is quite conceivable that supplies may be (if not often are) brought and handed

over to the prime contractor by the vendor at the vendor’s place of business. So, we



                                             6
reject the notion that the phrase “delivered for use” means that the items must actually

be delivered to the project site by the entity seeking payment under § 2253.001. And,

here, the record contains some evidence that the supplies for which Ready sought

compensation were delivered to Reyes at Ready’s facility and Reyes was a

subcontractor for Bond on the project.1 Accordingly, we overrule Bond’s first issue

since some evidence of record illustrates delivery.2

       Remedy

       Bond next contends that the trial court erred in creating a private cause of action

from § 2253.024(e) of the Government Code. According to the trial court, when a

primary contractor violates that statute, a cause of action arises in favor of the entity

supplying public work material, and under that cause, the supplier “is liable for all

consequential damages for failure to provide the payment bond information.”

Furthermore, the “[c]onsequential damages [for which Bond was liable] include[d] all

invoices that . . . [were] not paid for which a payment bond would have been timely

asserted had Bond Restoration timely provided the information as requested.” We

sustain the issue.




       1
          The evidence about Reyes being a subcontractor for Bond on the project could be viewed as
inadmissible hearsay. Yet, no one objected to its admission. Thus, we cannot deny it probative value.
TEX. R. EVID. 802 (stating that inadmissible hearsay admitted without objection cannot be denied
probative value merely because it is hearsay).
       2
         Assuming arguendo the existence of an actual public works contract between Bond and the City
of Houston, we found absolutely no evidence of record that the supposed contract exceeded the $50,000
threshold required by § 2253.021(a)(2)(B) of the Texas Government Code. So too did that prerequisite
go unmentioned in the trial court’s findings of fact and conclusions of law. This circumstance would be
problematic if preserved by Bond; it would have established that the statute upon which Ready based its
claim did not apply. Nonetheless, Bond failed to encompass the matter within a point of error or issue.
And, we are prohibited from reversing a judgment on unassigned error. Pat Baker Co. v. Wilson, 971
S.W.2d 447, 450 (Tex. 1998).


                                                  7
          “When a private cause of action is alleged to derive from a constitutional or

statutory provision, our duty is to ascertain the drafters' intent.” Brown v. De La Cruz,

156 S.W.3d 560, 563 (Tex. 2004). That requires us to look at the plain language of the

statute. Denton County Elec. Coop., Inc. v. Hackett, 368 S.W.3d 765, 781 (Tex. App.—

Fort Worth 2012, pet. denied). And, that language must clearly imply one. See Brown

v. De La Cruz, 156 S.W.3d at 563 (stating that in the City of Beaumont v. Bouillion, 896
S.W.2d 143 (Tex. 1995), “we held that the Texas Constitution created a private action

for damages only if the language of the specific provisions involved clearly implied

one.”).

          Section 2253.024 of the Government Code creates a statutory duty to provide

certain information. The duty can run from the prime contractor to one who provided

public work labor or materials. See, e.g., TEX. GOV’T CODE ANN. § 2253.024(a) (West

2008) (stating that a prime contractor, “on the written request of a person who provides

public work labor or material . . . shall provide to the person . . . the name and last

known address of the governmental entity with whom the prime contractor contracted

for the public work; . . . a copy of the payment and performance bonds for the public

work, including bonds furnished by or to the prime contractor; and . . . the name of the

surety issuing the payment bond and the performance bond and the toll-free telephone

number maintained by the Texas Department of Insurance . . . for obtaining information

concerning licensed insurance companies”). Or, it can run from a subcontractor to a

governmental entity, the prime contractor, a surety, or a person providing work under

the subcontract.     See id. § 2253.024(b) (stating that a subcontractor upon written

request “shall provide to the person requesting the information . . . the name and last



                                            8
known address of each person from whom the subcontractor purchased public work

labor or material, other than public work material from the subcontractor's inventory; . . .

the name and last known address of each person to whom the subcontractor provided

public work labor or material; . . . a statement of whether the subcontractor furnished a

bond for the benefit of its subcontractors and materialmen; . . . the name and last known

address of the surety on the bond the subcontractor furnished; and . . . a copy of that

bond.”).

       So too did the legislature specify the time within which the information must be

provided. See id. § 2253.024(c) (stating that “[i]nformation requested shall be provided

within a reasonable time but not later than the 10th day after the receipt of the written

request for the information.”). The legislature also allowed the person from whom the

information was requested the right to “require payment of the actual cost, not to exceed

$25, for providing the . . . information . . . if the person does not have a direct

contractual relationship with the person requesting the information. . . .” Id.

       Finally, those drafting § 2253.024 included within it a penalty for the failure to

provide the requisite information. That penalty appears in § 2253.024(e) wherein the

legislature stated that a “person who fails to provide information required by this section

is liable to the requesting person for that person’s reasonable and necessary costs

incurred in getting the requested information.” TEX. GOV’T CODE ANN. § 2253.024(e)

(West 2008).

       From the foregoing provisions, we perceive the creation of a statutory duty

coupled with liability for its breach. So, it can be said that the legislature intended to

create a cause of action permitting some measure of relief. Yet, nothing was said in the



                                             9
statute about the relief encompassing consequential damages. Rather, it described the

recovery simply as the reasonable and necessary costs incurred in obtaining the

desired information. This limitation is of import, as we will illustrate.

           In City of Beaumont v. Bouillion, 896 S.W.2d 143 (Tex. 1995), our Texas

Supreme Court had the chance to determine whether the Texas Bill of Rights created a

private right of action for damages. While analyzing the matter, it observed that “the

text of the . . . Bill of Rights cuts against an implied private right of action for damages

sought because it explicitly announced the consequences of unconstitutional laws.” Id.

at 148. The consequence alluded to was the avoidance of the law; that is, laws enacted

in violation of the Bill of Rights are void. Id. at 148-49. And, voiding the law “is different

from seeking compensation for damages, or compensation in money for a loss or

injury.”     Id. at 149. It further rejected the notion that a private cause of action for

damages must be contemplated within the Bill of Rights because Article 1, § 17 of the

Texas Constitution encompassed the payment of adequate compensation for property

taken, damaged, destroyed or applied to public use by the government. Though the

text of the law entitled one who suffered such a taking to relief, it “provide[d] a textual

entitlement to compensation in its limited context,” and “this language . . . [could not] be

interpreted beyond its context.” Id. at 149. From this discussion by our Supreme Court,

we learn that because the Bill of Rights provided for a remedy, one could not imply that

the individuals drafting those laws also intended to create another remedy in the form of

a private cause of action for damages. And, that analysis and conclusion controls here.

           Like the Bill of Rights and Article 1, § 17 of the Texas Constitution, § 2253.024(e)

specified a particular remedy for the breach of duty created by the statute.                As



                                                10
previously mentioned, that remedy was and is limited to the recovery of reasonable and

necessary costs incurred in obtaining the desired information. The legislature having

created a remedy for the failure of a prime contractor to provide the requisite

information, it did not intend to also create within § 2253.024 a private cause of action

for consequential damages caused by the breach.

        This is not to say that those in the position of Ready lack alternative means of

securing payment for outstanding debt. It is clear that the McGregor Act is not the

exclusive means of redress available to one who provided public work labor or material

for a public works project. Dealers Elec. Supply Co. v. Scroggins Const., Co., Inc., 292
S.W.3d 650, 655 (Tex. 2009) (stating that the “history of the McGregor Act, as well as

the case long cited for the Act's exclusivity -- South Texas Lumber, 29 S.W.2d 1009 --

clarify that the McGregor Act was intended to be a public-work laborer or materialman's

exclusive claim only as against the payment bond itself, but not necessarily against

contractors on a public-work project.”).3 Yet, it is the exclusive means of recovery

provided for claims asserted against the bond, id., and § 2253.024 encompasses the

manner by which a public work laborer or materialman can obtain information to assert

a claim against the bond.            We choose not to adopt Ready’s position and mutate

procedures created to impose liability upon a bond into procedures to impose personal

liability upon a prime contractor for consequential damages when the legislature has

eschewed that mutation. In sum, the trial court erred in implying a private cause of




        3
          See, e.g., Corpus Christi v. Acme Mechanical Contractors, Inc., 736 S.W.2d 894, 898 (Tex.
App.—Corpus Christi 1987, writ denied) (involving recovery via quantum meruit and noting that “[a]s a
general rule, in the absence of an express contract making the owner liable, the compensation of persons
who perform labor for or furnish material to a prime contractor is to be paid by the prime contractor. . . .”).

                                                      11
action for damages under § 2253.024(e) and awarding Ready damages against Bond

via that cause of action.

       Having sustained Bond’s last issue, we reverse the judgment of the trial court.

Because Ready sought recovery solely for consequential damages under the purported

private cause of action, we render judgment denying Ready Cable, Inc. recovery

against Bond Restoration, Inc.



                                                           Brian Quinn
                                                           Chief Justice




                                          12